Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated April 23, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claims 18-22, 27-28, 30-32 and 34-40 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of 18-22, 27-28, 30-32 and 34-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 20 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 18-21, 27-28, 30-32, 34 and 37-40 were rejected under 35 U.S.C. 103 as being unpatentable over Kukowski et al. (US Patent Application Publication No. 2018/0315521 A1) in view of Mann et al. (US Patent Application Publication No. 2015/0107890 A1) and Hannula et al. (“Carbon Nanotube-Copper Composites by Electrodeposition on Carbon Nanotube Fibers,” Carbon (2016 Oct 1), Vol. 107, pp. 281-287).
	With regards to claim 20, the rejection under 35 U.S.C. 103 as being unpatentable over Kukowski et al. in view of Mann et al. and Hannula et al. has been withdrawn in view of Applicant’s amendment. Claim 20 has been cancelled.
 With regards to claims 18-19, 21, 27-28, 30-32, 34 and 37-40, the rejection under 35 U.S.C. 103 as being unpatentable over Kukowski et al. in view of Mann et al. and Hannula et al. stands.
Regarding claim 18, Kukowski teaches a method for making a carbon nanotube (CNT) cable, comprising: 
• depositing plating so as to surround each of a pair of wires, each wire comprising one 
or more sub-cores, at least one sub-core (= thus, in a category 5 cable configuration with four twisted pairs, the cable 30 would have eight conductive cores 11 configured from electroplated carbon nanotube strands (e.g., using silver and/or copper)) [pages 2-3, [0026]] comprising CNT yarn (= the carbon nanotubes are generally grown in a chamber to produce a “yarn”) [page 1, [0011]], thereby creating plated wires (= a carbon nanotube strand which is electroplated) [pages 1-2, [0014]]; 

• twisting the plated wires together, wherein the twisting step comprises twisting together a plurality of the sub-cores, thereby creating a pair of twisted wires, each comprising the plurality of sub-cores (= although shown and described as a single twisted pair cable configuration, those skilled in the art will readily recognize that the number of “twisted pairs” can be expanded) [pages 2-3, [0026]]; and 
• surrounding the plated twisted wires with an electrical layer configured to shield the plated twisted wires (= a metallic braiding (e.g., copper, aluminum, silver etc.) or alternatively or additionally with a metallic foil) [page 2, [0018]], thereby creating the CNT cable (= cable 10) [page 1, [0011]; and Fig. 1].
The method of Kukowski differs from the instant invention because Kukowski does not disclose the following:
	a.	Chemically pretreating CNT yarn using chlorosulfonic acid.
	Kukowski teaches that the carbon nanotube “wool” is spun into a yarn/strand to form the core of the conductor (page 1, [0012]).
	Mann teaches that the nanostructure-based material, in an embodiment, may be defined by yarns, ribbons, wires, cables, tapes or sheets made in accordance with the present invention from carbon nanotubes (page 3, [0044]).
	Once a sheet 26 is generated, the sheet 26 may undergo treatment to increase conductivity and productivity. Treatment of a sheet 26 after formation may, in an embodiment, include subjecting the sheet 26 to a protonation agent. One feature of the protonation agent may be to bring the carbon nanotubes in closer proximity with one another. By bringing the carbon nanotubes closer together, the protonation agent may act to reduce surface tension, reduce resistivity, and increase conductivity of the sheet 26. Examples of a protonation agent may include an acid such as hydronium ion, hydrochloric acid, hydrobromic acid, hydrofluoric acid, hydroiodic acid, carbonic acid, sulfuric acid, nitric acid, fluorosulfuric acid, chlorosulfonic acid, methane sulfonic acid, 

trifluoromethane sulfonic acid, oleum, an agent thereof, or a combination thereof, or other materials capable of being electrically and/or thermally conductive (page 4, [0056]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Kukowski by chemically pretreating CNT yarn using chlorosulfonic acid because subjecting carbon nanotubes to a protonation agent brings the carbon nanotubes in closer proximity with one another. By bringing the carbon nanotubes closer together, the protonation agent may act to reduce surface tension, reduce resistivity, and increase conductivity.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Controlling a deposition rate.
Kukowski teaches that the conductive core 11 comprises a strand of carbon nanotubes that has been electroplated (e.g., with silver (Ag) and/or copper (Cu)) [page 1, [0011]].
	Hannula teaches depositing copper after bundling several fibers together to form a yarn (page 285, left column, lines 3-5).
	Due to the localized plating phenomenon, it was possible to determine the rate at which the surface of individual fibers 10 μm in diameter were covered with a continuous cladding of copper nuclei. The deposition rate was calculated from the deposition time and the length of the associated continuous deposit covering fiber surface observed by optical microscopy. The 

relationship between deposit growth rate and current is depicted in Fig. 7 along with a linear trend line. Variations in deposition rate can be attributed to the inhomogeneous nature of the CNT fiber that causes differences both in the polarization and the number of available nucleation sites along the fiber surface between different fiber samples (page 285, right column, line 11 to page 286, left column, line 10).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Kukowski by controlling a deposition rate because the deposition speed at different applied currents on the CNT fiber would have determined the rate at which the surface of individual fibers were covered with a continuous cladding of copper nuclei. 
	Regarding claim 19, Kukowski teaches the method further comprising a step, performed after the depositing step and prior to the surrounding step, of placing a dielectric around the plated twisted wires (= once the conductive core 11 is configured, the conductive core may be configured with a dielectric material 12) [page 2, [0015]].
	Regarding claim 21, Kukowski teaches wherein the twisting step comprises controlling a number of sub-cores (= although shown and described as a single twisted pair cable configuration, those skilled in the art will readily recognize that the number of “twisted pairs” can be expanded) [pages 2-3, [0026]].
Regarding claim 27, the method of Kukowski differs from the instant invention because Kukowski does not disclose wherein the deposition rate is less than or equal to approximately 12 microns per minute.
Kukowski teaches that the conductive core 11 comprises a strand of carbon nanotubes that has been electroplated (e.g., with silver (Ag) and/or copper (Cu)) [page 1, [0011]].

	Hannula teaches depositing copper after bundling several fibers together to form a yarn (page 285, left column, lines 3-5).
	Due to the localized plating phenomenon, it was possible to determine the rate at which the surface of individual fibers 10 μm in diameter were covered with a continuous cladding of copper nuclei. The deposition rate was calculated from the deposition time and the length of the associated continuous deposit covering fiber surface observed by optical microscopy. The relationship between deposit growth rate and current is depicted in Fig. 7 along with a linear trend line. Variations in deposition rate can be attributed to the inhomogeneous nature of the CNT fiber that causes differences both in the polarization and the number of available nucleation sites along the fiber surface between different fiber samples (page 285, right column, line 11 to page 286, left column, line 10).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Kukowski with wherein the deposition rate is less than or equal to approximately 12 microns per minute because the deposition speed at different applied currents on the CNT fiber would have determined the rate at which the surface of individual fibers were covered with a continuous cladding of copper nuclei. 
One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the deposition rate by routine experimentation that would have achieved a continuous cladding of copper nuclei (MPEP § 2141.03).
	Regarding claim 28, Kukowski teaches wherein the depositing plating comprises depositing plating comprising one or more of silver, gold, and copper (= the conductive core 11 comprises a strand of carbon nanotubes that has been electroplated (e.g., with silver (Ag) and/or copper (Cu))) [page 1, [0011]].
Regarding claim 30, Kukowski teaches the method, further comprising a step, 

performed after the step of surrounding with the electrical layer, of surrounding the electrical layer with a physical layer (= the cable 10 is also configured with another shielding 15 between the protective jacket 14 and the shielding 13) [page 2, [0022]].
	Regarding claim 31, Kukowski teaches wherein the physical layer comprises a braid (= like the shielding 13, the shielding 15 may be configured in a variety of ways as a matter of design choice, including electroplated carbon nanotube strands, braided metal, foil, or the like) [page 2, [0022]].
Regarding claim 32, the method of Kukowski differs from the instant invention because Kukowski does not disclose wherein the braid is configured to protect the electrical layer from abrasion.
Kukowski teaches that like the shielding 13, the shielding 15 may be configured in a variety of ways as a matter of design choice, including electroplated carbon nanotube strands, braided metal, foil, or the like (page 2, [0022]).
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Kukowski teaches a braid as presently claimed. When the structure recited in the reference is substantially identical to that of the claims, the property and/or function may be presumed or inherent in the prior art. 
	Regarding claim 34, Kukowski teaches wherein the depositing plating comprises depositing plating comprising one or more of silver, gold, and copper (= the conductive core 11 comprises a strand of carbon nanotubes that has been electroplated (e.g., with silver (Ag) and/or copper (Cu))) [page 1, [0011]].

Regarding claim 37, the method of Kukowski differs from the instant invention because Kukowski does not disclose in which the CNT cable has a radio frequency (RF) insertion loss less than or equal to approximately 2.0 decibels per foot at a frequency of approximately 1 Gigahertz.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Kukowski combination teaches a similar method as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 38, the method of Kukowski differs from the instant invention because Kukowski does not disclose in which the CNT cable has a radio frequency (RF) insertion loss less than or equal to approximately 4.0 decibels per foot at a frequency of approximately 4 Gigahertz.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Kukowski combination teaches a similar method as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 

2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 39, the method of Kukowski differs from the instant invention because 
Kukowski does not disclose the CNT cable providing a data transfer rate in a single twisted wire pair of at least approximately 1.25 Gigabits per second (Gbit/s).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Kukowski combination teaches a similar method as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 40, the method of Kukowski differs from the instant invention because 
Kukowski does not disclose wherein the CNT yarn comprises one or more of a quad-axial yarn and a triax yarn.
	Kukowski teaches that:

Although shown and described as a single twisted pair cable configuration, those skilled in the art will readily recognize that the number of “twisted pairs” can be expanded. For example, in a category 5 cable configuration, the cable 30 may be configured with multiple twisted pairs. Thus, in a category 5 cable configuration with four twisted pairs, the cable 30 would have eight conductive cores 11 configured from electroplated carbon nanotube strands (e.g., using silver and/or copper). Each of those strands would be insulated and the entire cable 30 may then be surrounded with a shielding material, as described above. Accordingly, the embodiment is not intended to be limited to any number of twisted pairs (pages 2-3, [0026]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CNT cable described by Kukowski with wherein the CNT cable comprises one or more of a quad-axial yarn and a triax yarn because Kukowski teaches that those skilled in the art will readily recognize that the number of “twisted pairs” can be expanded. The embodiment is not intended to be limited to any number of twisted pairs. Thus, one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the yarn by routine experimentation that would have achieved the desired cable configuration (MPEP § 2141.03).

II.	Claim 22 stands rejected under 35 U.S.C. 103 as being unpatentable over Kukowski et al. (US Patent Application Publication No. 2018/0315521 A1) in view of Mann et al. (US Patent Application Publication No. 2015/0107890 A1) and Hannula et al. (“Carbon Nanotube-Copper Composites by Electrodeposition on Carbon Nanotube Fibers,” Carbon (2016 Oct 1), Vol. 107, pp. 281-287) as applied to claims 18-21, 27-28, 30-32, 34 and 37-40 above, and further in view of Head, III et al. (US Patent Application Publication No. 2012/0144984).
	Kukowski, Mann and Hannula are as applied above and incorporated herein.

Regarding claim 22, the method of Kukowski differs from the instant invention because 
Kukowski does not disclose wherein the twisting step comprises controlling an approximate diameter of at least one of the plurality of sub-cores.
Head teaches that in some embodiments, the frequency of intersections 102 per CNT 106 may be constrained by the diameter of the CNT filaments 110 being braided (page 3, [0032]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the twisting step described by Kukowski with wherein the twisting step comprises controlling an approximate diameter of at least one of the plurality of sub-cores because the frequency of intersections per CNT may be constrained by the diameter of the CNT filaments being braided.

III.	Claim 35 stands rejected under 35 U.S.C. 103 as being unpatentable over Kukowski et al. (US Patent Application Publication No. 2018/0315521 A1) in view of Mann et al. (US Patent Application Publication No. 2015/0107890 A1) and Hannula et al. (“Carbon Nanotube-Copper Composites by Electrodeposition on Carbon Nanotube Fibers,” Carbon (2016 Oct 1), Vol. 107, pp. 281-287) as applied to claims 18-21, 27-28, 30-32, 34 and 37-40 above, and further in view of Flory et al. (US Patent Application Publication No. 2016/0148725 A1).
Kukowski, Mann and Hannula are as applied above and incorporated herein.
	Regarding claim 35, the method of Kukowski differs from the instant invention because 
Kukowski does not disclose wherein the plating has a thickness less than or equal to 

approximately 15 microns.
	Kukowski teaches that the conductive core 11 comprises a strand of carbon nanotubes that has been electroplated (e.g., with silver (Ag) and/or copper (Cu)) [page 1, [0011]].
	Like Kukowski, Flory teaches cables (page 1, [0002]). 
Referring still to FIG. 1, to be “conductive,” the conductive layer 14 has a minimum electrical conductivity of 3x107 Siemens per meter when measured at 20o C. Thus, in various embodiments, the conductive layer 14 can be any conductive material having an electrical conductivity of at least 3x107 Siemens per meter when measured at 20o C. Additionally, the conductive layer 14 can have an electrical conductivity in the range of from 3x107 to 7x107 Siemens per meter when measured at 20o C. In various embodiments, the conductive layer 14 comprises a metal. Metals suitable for use as the conductive layer 14 include, but are not limited to, copper, silver, gold, aluminum, and combinations thereof. In an embodiment, the metal employed as the conductive layer 14 comprises copper (page 2, [0024]).

	The thickness of the conductive layer 14 can vary depending on the intended use of the conductive core 10. For example, when the conductive core 10 is employed in a coaxial cable designed for use in cellular towers, the lowest frequency expected to be transmitted by the conductive core 10 is about 700 MHz.  At this lowest frequency, a thickness of 0.0026 mm (or 2.6 µm) is all that is needed to transmit the signal, since the signal travels near the surface of the conductor or on the skin of the conductor. Higher frequency signals require even less thickness to be transmitted. Thus, in various embodiments, the conductive layer 14 can have a thickness of at least 2.6 µm, or a thickness ranging from 2.6 to 30 µm, from 2.6 to 25 µm, or from 2.6 to 21 µm (page 2, [0025]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating described by Kukowski with wherein the plating has a thickness less than or equal to approximately 15 microns because the thickness of the conductive layer can vary depending on the intended use of the conductive core, and thus, in various embodiments, the conductive layer can have a thickness of at least 2.6 µm.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

IV.	Claim 36 stands rejected under 35 U.S.C. 103 as being unpatentable over Kukowski et al. (US Patent Application Publication No. 2018/0315521 A1) in view of Mann et al. (US Patent Application Publication No. 2015/0107890 A1) and Hannula et al. (“Carbon Nanotube-Copper Composites by Electrodeposition on Carbon Nanotube Fibers,” Carbon (2016 Oct 1), Vol. 107, pp. 281-287) as applied to claims 18-21, 27-28, 30-32, 34 and 37-40 above, and further in view of Schauer et al. (US Patent Application Publication No. 2016/0145784 A1).
	Kukowski, Mann and Hannula are as applied above and incorporated herein.
	Regarding claim 36, the method of Kukowski differs from the instant invention because Kukowski does not disclose wherein at least one of the sub-cores comprises chemically stretched CNT yarn.
	Schauer teaches providing a CNT sheet or yarn which can be subsequently used in various applications (page 4, [0042]).
To the extent desired, CNT yarns, sheets or tapes may be further processed to improve or optimize tensile strength and/or electrical conductivity. This post-synthesis processing may include, but is not limited to: cleaning, stretching, exfoliation, densification, cross-linking, or any combination thereof. Processes to accomplish these tasks may include, but are not limited to: thermal, plasma, solvent dip, mechanical, chemical, electrochemical, or any combination thereof. In any case a combination of techniques can used to obtain optimal density, strength and electrical conductivity for the core/support material 1 for the hierarchical structure in the desired form factor (page 4, [0039]).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the at least one of the sub-cores described 
Kukowski with wherein at least one of the sub-cores comprises chemically stretched CNT yarn because chemical stretching CNT yarns improves or optimizes tensile strength and/or electrical conductivity for the core/support material.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03). 

New Considerations
Claim Objections
I.	Claims 21 and 22 are objected to because of the following informalities:     
Claim 21
	line 1, the word -- further -- should be inserted after the word “step” to further limit what the twisting step already comprises as recited in claim 18, lines 7-9.

Claim 22
	line 1, the word -- further -- should be inserted after the word “step” to further limit what the twisting step already comprises as recited in claim 18, lines 7-9.

Appropriate correction is required.


II.	Claim 34 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35
	line 1,”the plating” lacks antecedent basis.

Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
	• Applicant states that Kukowski teaches, anticipated and suggests precisely nothing regarding our recitation, “Twisting together a plurality of the sub-cores...”.
	In response, present claim 18, lines 7-9, recite “twisting the plated wires together, wherein the twisting step comprises twisting together a plurality of the sub-cores, thereby creating a 

pair of twisted wires, each comprising the plurality of sub-cores;”.
	Kukowski teaches:
1.  A cable, comprising: a conductive core comprising a strand of carbon nanotubes electroplated with silver and copper;  a shielding surrounding the core along a length of the cable; and a jacket surrounding the shielding along the length of the cable.
	
7.  The cable of claim 6, further comprising: another conductive core configured with another insulator and comprising a strand of carbon nanotubes electroplated with silver and copper.  

8.  The cable of claim 7, wherein: the two cores are configured as a twisted pair, part of a category 5 cable configuration, or part of a category 6 cable configuration (page 3).

	Two conductive cores comprising a strand of carbon nanotubes electroplated with silver and copper (= the plated wires as presently claimed) are twisted. Thus, it is deemed that Kukowski teaches the twisting step as presently claimed.

	• Applicant states that Hannula is not analogous art relevant to examining the current application. Hannula does not teach anything meaningful regarding CNT cable configured to transmit data as per the current invention.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	Hannula is used to supply the teaching of controlling a deposition rate.
	The controlling of the deposition rate is independent of the intended use of the CNT yarn that the copper is deposited on but is deemed to be relevant to the copper electroplating disclosed by Kukowski. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

	• Applicant state that moreover, the Applicants respectfully observe that Ramesh does not teach CNT yarn at all, only teaching a “dissolution model” to overcome the strong forces and to separate single-walled nanotubes (SWNTs) in solution with no teaching whatsoever of enhancing electrical conductivity, as the Applicants recite in independent claim 18.
	In response, Ramesh has been withdrawn as prior art, and is not a part of any of the current prior art rejections.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	CN 103377764 is cited to teach a communication transmission cable, the innermost layer of the cable is four wires, the four wires are divided into upper and lower layers, the upper layer and the lower layer are each provided with two wires, and the upper and lower 

wires are aligned in position. Each wire is twisted by multiple silver-plated copper wires; the cable includes three layers of shielding layers, the first shielding layer wraps each wire, the first shielding layer is two layers of polyethylene film wrapped with tinned copper wires. The laminated structure of the net; the second shielding layer is wrapped around the outer circumference of the arranged four wires, the second shielding layer is a copper-plated fiber braided layer; the third shielding layer is wrapped around the outer circumference of the second shielding layer, and the third shielding layer is made of tin-aluminum alloy wire as a shielding material, and is pressed with polyethylene to form a surface insulation structure (ƿ [0007]).
	Jarosz et al. (“Carbon Nanotube Wires and Cables: Near-Term Applications and Future Perspectives,” Nanoscale (2011), Vol. 3, No. 11, pp. 4542-4553) is cited to teach CNT wires (page 4542, abstract) and common cable forms (page 4544, Fig. 2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 12, 2021